Opinion issued April 15, 2010












     




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00855-CV
____________

ASHKAR ENGINEERING CORPORATION, Appellant

V.

GULF CHEMICAL & METALLURGICAL CORPORATION, Appellee




On Appeal from the 215th District Court 
Harris County, Texas
Trial Court Cause No. 2008–66374




SUPPLEMENTAL MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss this appeal, informing us that
the parties “have settled their dispute in the trial court” and “agree to a voluntary
dismissal.”  The parties request that the Court’s earlier opinion and judgment, issued
on February 4, 2010, be withdrawn.  Appellee, Gulf Chemical, also asks this Court
to dismiss its Motion for Rehearing.  This court issued an order denying rehearing on
March 22, 2010.  
          Accordingly, the joint motion to dismiss is granted insofar as our judgment of
February 4, 2010 and our order of March 22, 2010 on the motion for rehearing are
withdrawn, and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  The 
motion is denied with regard to withdrawal of our opinion dated February 4, 2010.
          The Clerk is directed to issue mandate within 10 days of the date of this
opinion.  See Tex. R. App. P. 18.1.




                                                   Laura Carter Higley
                                                   Justice

Panel consists of Chief Justice Radack and Justices Alcala and Higley.